Citation Nr: 1341261	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

3.  Entitlement to service connection for cerebral hemorrhage/residuals of cerebrovascular accident (CVA). 

4.  Entitlement to service connection for anemia. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease due to coronary artery disease. 

6.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   The January 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD), cerebral hemorrhage, and hypertension.  The March 2009 rating decision denied service connection for anemia, peripheral neuropathy of the lower extremities and of the upper extremities, and diabetes mellitus type II.

During the pendency of the appeal, an August 2013 rating decision granted service connection for PTSD and assigned an initial 50 percent rating, effective August 29, 2008.  As such award is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for PTSD is no longer properly before the Board. 

The Board notes that, in the January 2009 rating decision denied service connection for cerebral hemorrhage; however, in the August 2013 supplemental statement of the case, the RO referred to such issue as residuals of CVA.  Therefore, as such characterizations reflect the same issue on appeal, the Board has recharacterized the issue as shown on the first page of this decision as entitlement to service connection for cerebral hemorrhage/residuals of CVA.

In his August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in subsequent correspondence received in August 2009 and September 2011, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records dated through May 2013, which were considered by the RO in the July 2013 and August 2013 supplemental statements of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for diabetes mellitus type II and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral upper extremities.

2.  For the entire appeal period, the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral lower extremities. 

3.  Cerebral hemorrhage/residuals of CVA is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Anemia is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for cerebral hemorrhage/residuals of CVA have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2008 and February 2009 letters, sent prior to the initial unfavorable decisions issued in January 2009 and March 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for cerebral hemorrhage/residuals of CVA, and peripheral neuropathy of the bilateral upper and lower extremities and anemia, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for cerebral hemorrhage/residuals of CVA, peripheral neuropathy of the bilateral upper and lower extremities, and anemia; however, the Board finds that such is not necessary in the instant case.  In this regard, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Specifically, as will be discussed below, there is no diagnosis of peripheral neuropathy of either the bilateral upper or lower extremities at any point prior to, or during, the appeal period.  Moreover, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to any of the claimed disorders.  Furthermore, the Veteran has not alleged the specific disease, injury, or incident in service that he believes caused his current disorders, or alleged a continuity of symptomatology of such disorders.  Rather, the evidence reflects that he had a cerebral hemorrhage/CVA, with resulting right upper extremity weakness, in 2002 and the first diagnosis of anemia was in 2009.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include primary anemia, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Neuropathy of the Bilateral Upper & Lower Extremities

The Board notes that the Veteran served in Vietnam from March 1968 to March 1969.   Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) acute and subacute peripheral neuropathy is a presumptive disease; however, Note 2 states that for purposes of this section, the term "acute and subacute peripheral neuropathy" means transit peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

However, as the Veteran does not have a diagnosis of peripheral neuropathy, to include acute and/or subacute peripheral neuropathy, at any time prior to or during the appeal period, the Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.

In this regard, the Veteran's service treatment records are silent for any complaints, symptoms, diagnosis, or treatment of peripheral neuropathy or any neurological disorder.  In addition, on the Veteran's April 1969 Report of Medical History for Separation, he checked "no" to neuritis and, on his April 1969 Report of Medical Examination for Separation, his lower and upper extremities were normal upon clinical evaluation.  

Likewise, the Veteran's post-service treatment records do not contain a diagnosis of peripheral neuropathy of the upper or lower extremities.  Rather, such post-service treatment records, to include those dated in June 2010, February 2011, September 2011, May 2012, and January 2013,document a diagnosis of chronic right hemiparesis.  In addition, at a July 2010 VA examination, it was stated that the Veteran had weakness in the right upper extremity since his stroke and his private treatment records indicate that, when he was diagnosed in December 2002 with a noncerebrovascular accident, he had weakness on the right side.  Weakness in the right upper extremity is the only neurological diagnosis of record.  There is no diagnosis of peripheral neuropathy of the upper or lower extremities.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bilateral neuropathy of the upper or lower extremities at any point during the appeal period.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of bilateral neuropathy of the upper or lower extremities prior to the Veteran's claim.   

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   

However, matters of a medical diagnosis for disabilities not capable of lay observation, such as neuropathy, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, the Veteran does not have the appropriate medical training and expertise to competently self-diagnose bilateral neuropathy of the upper or lower extremities.  Specifically, neuropathy is a very specific type of neurological disorder and, while the Veteran is competent to describe symptoms, he is not capable of identifying the cause of such symptoms.  Moreover, the diagnosis of neuropathy generally requires specialized testing, to include an electromyography and/or a nerve conduction study.  Therefore, his lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of bilateral neuropathy of the upper or lower extremities for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral neuropathy of the upper and lower extremities.  As such, that doctrine is not applicable in the instant claims, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Cerebral Hemorrhage/Residuals of CVA & Anemia

The Veteran's service treatment records are negative for any reports, complaints, or diagnoses of cerebral hemorrhage, CVA, or anemia.  In addition, on the Veteran's April 1969 Report of Medical History for Separation, he checked no to all listed symptoms and, on his April 1969 Report of Medical History for Separation, all systems were noted to be normal upon clinical evaluation.    

According to the Veteran's post-service treatment records, he does have current diagnoses of a cerebral hemorrhage and anemia.  Pertinent to the Veteran's claim of entitlement to service connection for cerebral hemorrhage, the first diagnosis of record is December 2002 when he was diagnosed with nonhemorrhagic cerebrovascular accident.  In addition, the Veteran's post-service treatment records reflect that the earliest diagnosis of anemia, which was noted to be possibly secondary to sickle cell trait, is December 2009.    

However, there is no evidence, or indication, that the Veteran's cerebral hemorrhage/residuals of CVA or anemia are related to his military service.  In this regard, there is no medical opinion relating such disorders to any disease, injury, or incident in service.  In fact, the record reflects that the cerebral hemorrhage/CVA occurred in 2002.  Moreover, as previously discussed, as the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a cerebral hemorrhage, CVA, or anemia and the only statements relating such to service are the Veteran's mere conclusory generalized lay statements that service caused such disorders, VA has no duty to provide a VA examination or opinion.  See Waters, supra.

In this regard, while the Veteran has alleged that his cerebral hemorrhage/residuals of CVA and anemia are related to service, the Board finds that he is not competent to offer such a medical opinion.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report an in-service injury (although he has not done so) and describe his current symptoms.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation of a cerebral hemorrhage, CVA, or anemia involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, a cerebral hemorrhage or CVA and anemia requires knowledge of the cardiovascular, cerebral, and blood systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has also considered whether presumptive service connection is warranted for the Veteran's anemia.  However, there is no evidence that such was diagnosed within one year of his service discharge in September 1969.  In fact, the first diagnosis of such disease was in December 2009.  Moreover, he has not alleged a continuity of symptomatology with respect to such disease.  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for anemia.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

For the foregoing reasons, the claims for service connection for cerebral hemorrhage/residuals of CVA and anemia must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

Service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Service connection for cerebral hemorrhage is denied.  

Service connection for anemia is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for diabetes mellitus type II and hypertension so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As relevant to his claim for service connection for diabetes mellitus type II, as indicated previously, the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  The list of conditions presumed to be related to herbicide exposure includes diabetes mellitus type II.  However, it is unclear whether the Veteran has a current diagnosis of diabetes mellitus type II.  In this regard, the Veteran's post-service treatment records include a September 2010 Cardiology clinic note indicating that he was recently diagnosed with diet-controlled diabetes mellitus II and notations in February 2011 and September 2011 about his diabetes medication.  In January 2013 it was stated that he had impaired fasting glucose and should watch it to decrease future incidence of diabetes.  However, a definitive diagnosis of diabetes mellitus is not included in the Veteran's current treatment records.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current diagnosis of diabetes mellitus.  

Pertaining to the Veteran's claim for service connection for hypertension, his representative alleged in his September 2013 Statement of Accredited Representative in Appealed Case (VA Form 646) that such is secondary to his service-connected ischemic heart disease due to coronary artery disease.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to whether such service-connected disability caused or aggravated the Veteran's hypertension.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to her service-connected ischemic heart disease due to coronary artery disease. 

2.  The Veteran should be afforded an appropriate VA examination to determine whether he has a current diagnosis of diabetes mellitus type II. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

 The examiner should state whether it is at least as likely as not that the Veteran has a current diagnosis of diabetes mellitus type II.  In offering such opinion, the examiner should reconcile his finding with the remainder of the evidence of record, to include the September 2010 VA treatment record indicating that the Veteran was recently diagnosed with diet-controlled diabetes II, the February 2011 and September 2011 VA treatment records showing that the Veteran is on medication for diabetes, and the January 2013 VA treatment record showing a finding of possible impaired fasting glucose.

Any opinion expressed should be accompanied by a complete rationale.    

3.  The claims file should be forwarded to an appropriate medical professional to offer an opinion as to the nature and etiology of the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused OR aggravated by his service-connected ischemic heart disease due to coronary artery disease.

Any opinion expressed should be accompanied by a complete rationale.    

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


